Title: Abigail Adams to Hannah Adams, 13 June 1798
From: Adams, Abigail
To: Adams, Hannah


          
            my dear Madam
            June 13 1798
          
          I should sooner have acknowledgd your obliging favour & replied to your inquiries if I could have obtaind any thing upon the subject which would have been usefull to you The President desires me to tell you that he does not possess any minutes or details of the debate or speech upon the occasion you allude to. Dr Ramsey must have his from some lose memmorandan or other. with respect to the Federal Constitution, the President was in England when it was form’d. you will recollect that there was a meeting previous to the Gen’ll one which broke up without doing any thing. hearing of this the President turnd his thought upon the subject of Government and commenced writing that work which he entitle a defence of the Constitution of America he compleated his first volm and it arrived here just when the convention were sitting, and was read by the members & has been said by some gentlemen to have united them in sentiment; the Constitution of his own state he had a large and active share in making the original draught of it & reporting it to a committe. it underwent some alterations not as some persons have since thought for the better; one alteration was that of giving the choice of Military officers to the People, and the Annual Election of Goveneur. he holds
          I wish you success in Your Work and request you to put my Name upon your list as a subscriber to it. I believe you already have the Presidents you may add if you Please the Name of my son J Q Adams Minister at Berlin Charls Adams Esqur counsellor at Law New York—and Thomas Boylstone Adams Philadelphia, where I hope he will soon return from Berlin. he is my youngest son, and studied Law in this city, each a copy— I recollect with pleasure the week you past with me at Quincy and should be happy to see you there again whenever I shall consider myself as stationary there
          I am with respects to your Father / your Friend / and Humble / Servant
          
            A Adams—
          
        